13‐1760‐cv  
        Coureau v. Granfield 
         
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
                   At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 27th day of February, two thousand 
        fourteen. 
                                               
        PRESENT:  RICHARD C. WESLEY, 
                              CHRISTOPHER F. DRONEY, 
                                                     Circuit Judges 
                              RONNIE ABRAMS,    * 

                                                     District Judge.                                                       
        ______________________ 
         
        VICTOR COUREAU, 
         
                                       Plaintiff ‐ Appellant, 
         
                   ‐v.‐                                               No.  13‐1760 
         
        BILL GRANFIELD, LOCAL 100 UNITE HERE, 
         
                                       Defendant – Appellee. 


        *
          The Honorable Judge Ronnie Abrams, of the United States District Court for the Southern District of New York,
        sitting by designation.


                                                               1
______________________________________ 
 
FOR PLAINTIFF‐APPELLANT:             Victor Coureau, pro se, Brooklyn, NY. 
 
FOR DEFENDANT‐APPELLEE:              Thomas Edward Feeney (Nathaniel K. 
                                     Charny, on the brief) Charny & Associates, 
                                     Rhinebeck, NY.  
        
       Appeal from a judgment of the United States District Court for the Eastern 
District of New York (Kuntz, J.). 
        
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is 

AFFIRMED.  

      Appellant Victor Coureau, proceeding pro se, appeals the judgment of the 

district court, dismissing his claims against Appellee Bill Granfield, the president 

of Local 100 Unite Here (the “Union”), to which Appellant once belonged.  We 

assume the parties’ familiarity with the underlying facts, the procedural history 

of the case, and the issues on appeal. 

      We review de novo a district court decision dismissing a complaint 

pursuant to Rule 12(b)(6).  See Jaghory v. New York State Depʹt of Educ., 131 F.3d 

326, 329 (2d Cir. 1997). To survive a Rule 12(b)(6) motion to dismiss, the 




                                          2
complaint must plead “enough facts to state a claim to relief that is plausible on 

its face.”  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. 

Iqbal, 556 U.S. 662, 678 (2009).  Although a court must accept as true all the 

factual allegations in the complaint, that requirement is “inapplicable to legal 

conclusions.”  Iqbal, 556 U.S. at 678.  A claim will have “facial plausibility when 

the plaintiff pleads factual content that allows the court to draw the reasonable 

inference that the defendant is liable for the misconduct alleged.”  Id.  

      While Appellant’s factual allegations are far from clear, the gravamen of 

his complaint appears to be that the Union repeatedly failed to fulfill its duty of 

fair representation to him.  These allegations, liberally construed, seek to advance 

a claim that the Union breached its duty of fair representation.  However, such a 

claim “accrue[s] no later than the time when [a plaintiff] knew or reasonably 

should have known that such a breach of the duty of fair representation had 

occurred,” see Cohen v. Flushing Hosp. & Med. Ctr., 68 F.3d 64, 67 (2d Cir. 1995), 

and are subject to a six‐month statute of limitations, see DelCostello v. Int’l Bhd. of 

Teamsters, 462 U.S. 151, 169‐72 (1983).  Appellant filed a labor dispute charge with 

the National Labor Relations Board, asserting breach of the duty of fair 


                                            3
representation in August 2010; accordingly, the statute of limitations on these 

claims expired in February 2011, twenty‐one months before Appellant filed his 

complaint in the instant action. 

      While Appellant has failed to plead the relevant time period for each of his 

remaining claims, we nevertheless affirm their dismissal.  See Thyroff v. 

Nationwide Mut. Ins. Co., 460 F.3d 400, 405 (2d Cir. 2006) (This Court may “affirm 

a decision on any grounds supported in the record.”).  Appellant offers nothing 

more than conclusory legal assertions, which neither the district court nor this 

Court need accept as true; accordingly, he has failed to adequately plead these 

claims.  Cf. Iqbal, 556 U.S. at 678.  We have considered all of Appellant’s 

remaining arguments and find them to be without merit.  Accordingly, we 

AFFIRM the judgment of the district court. 

                                       FOR THE COURT:  
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           4